 507325 NLRB No. 83SOUTHEAST OHIO EMERGENCY MEDICAL SERVICES1The Charging Party has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.Southeast Ohio Emergency Medical Services, Inc.and United Mine Workers of America, AFLŒCIO. Cases 9ŒCAŒ32256, 9ŒCAŒ32334, and 9ŒCAŒ32518March 25, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn May 15, 1996, Administrative Law Judge RobertT. Wallace issued the attached decision. The Charging
Party filed exceptions and a supporting brief. The Re-
spondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge™s rulings, findings,1and conclusionsand to adopt the recommended Order.Our dissenting colleague would find that the Re-spondent violated the Act by its disciplinary suspen-
sions and ultimate discharge of employee John Caudill
and by its issuance of a written reprimand to employee
Chris Davis. We disagree.We believe that the judge correctly found that therewas ‚‚mutual antipathy™™ between Caudill and his su-
pervisor, Delores Dalton, but that the various dis-
ciplines imposed on Caudill were not due to protected
activities. In this regard, we note Caudill™s testimony,
cited by the judge:Before she was chief dispatcher, we had a work-ing relationship where she was very nice and
things went well. But whenever she became chief
dispatcher, yes, we did have clashes because of
the way her personality went from a regular per-
son to a monster overnight.Dalton became chief dispatcher in November 1993.Thus, by Caudill™s own account, the hostility between
him and Dalton preceded by about 4 months his at-
tendance at the March 22, 1994 meeting of the board
of trustees cited by our colleague. As to that meeting,
we emphasize the judge™s findings that Caudill was 1
of 35 employees there and that there is no indication
that he played a leading role.Caudill™s participation in the Union™s campaignseems to have been quite minimal. He signed an au-thorization card and delivered blank cards to anotheremployee. There was no evidence that the Respondent
knew of even this limited involvement. It is true that
Caudill was given a 10-day suspension 20 days after
the Union filed an unfair labor practice charge on his
behalf. We note, however, that the Respondent is in
the business of providing emergency medical services.Time is of the essence. The stakes are high. The sus-
pension resulted from, in the judge™s understated for-
mulation, ‚‚an admitted serious dereliction.™™ Specifi-
cally, the judge found that Caudillwas suspended 10 days for allowing himself to bedistracted over a 10-minute period on September
17 from dispatching an ambulance to a patient un-
dergoing an emergency asthma attack. Asked
whether the incident had occurred, Caudill
shrugged and replied: ‚‚It happens.™™The final discipline meted out to Caudill was a 30-day suspension that became a termination when
Caudill failed to provide adequate information indicat-
ing that his employment should not be terminated. As
with the prior discipline, this one was not occasioned
by trivial lapses. During a blizzard, he delayed dis-
patching two ambulances (one for 15 minutes, the
other for 45), failed to effectuate a requested fire de-
partment alert, and declined Dalton™s offer to come in
to help him (she lived less than 10 minutes away),
even though he was obviously overwhelmed by the
volume of incoming calls.In sum, the hostility between Dalton and Caudilllong predated the beginning of union-related or charge-
filing activity, Caudill™s role in the campaign was
minimal, and the derelictions for which he was ulti-
mately terminated were extremely serious, indeed, po-
tentially catastrophic. In light of these facts, and also
taking into account the judge™s finding of an absence
of any history of antiunion animus on the part of the
Respondent, we are not persuaded that the Respond-
ent™s discipline of Caudill was unlawful.With respect to Davis™ reprimand, we note that therewas no showing that Dalton, who supervises Davis,
was concerned about, or even knew of, Davis™ union
activities. The judge suggested that the reprimand of
Davis was an attempt to dispel any impression that the
warning to Caudill was motivated by personal animos-ity. Our colleague correctly points out that when anemployee is disciplined to disguise the unlawfully mo-tivated discipline of another employee, the discipline
of both employees is unlawful. In the instant case, Dal-
ton was at most seeking to dispel any impression that
Caudill™s warning was motivated by personal animos-
ity. However, as discussed above, this personal ani-
mosity was not based on union activity. In other
words, since Caudill™s discipline was not unlawfully
motivated, the fact that Davis may have been dis-
ciplined in part to dispel the possible inference thatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00507Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates hereafter are in 1994.Caudill was disciplined because of personal animositydoes not render Davis™ discipline unlawful. We there-
fore agree with the judge that the Respondent™s rep-
rimand of Davis was not unlawful.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.MEMBERFOX, dissenting in part.Contrary to my colleagues, I would find that the Re-spondent violated Section 8(a)(3) and (1) of the Act
and Section 8(a)(4) and (1) of the Act as alleged in the
second consolidated complaint by its disciplinary sus-
pensions and ultimate discharge of employee John
Caudill and by its issuance of a written reprimand to
employee Chris Davis. I would therefore reverse the
judge™s dismissals of those allegations.The judge found that the suspensions and dischargeof Caudill were prompted by a ‚‚mutual antipathy be-
tween him and supervisor [Dolores] Dalton™™ and he
noted that the disciplinary actions ‚‚may have been un-just in some instances.™™ He dismissed the complaint
allegations because he concluded that Caudill™s union
activities were minimal, at least so far as they were
known to the Respondent. The judge was not per-
suaded that the treatment of Caudill, however unfair it
might have been, was attributable to protected activi-
ties.In my view, the judge ignored the significance ofhis own factual findings regarding the events which
precipitated, in his words, the ‚‚deepening tension™™ be-
tween Dalton and Caudill and which immediately pre-
ceded a series of disciplinary actions against Caudill;
and he also failed to note the closeness in time be-
tween Caudill™s open involvement in a Board proceed-
ing filed by the Union and the most severe of the dis-
ciplinary actions against him.In March 1994,1a group of 35 of the Respondent™semployees attended a meeting of the Respondent™s
board of trustees at which an employee spokesman
(not Caudill) aired employee workplace complaints,
mentioned that some employees had been attending
union meetings, and warned that remedial action
should be taken ‚‚before they had to actually go to a
union.™™ Caudill was among the group attending that
meeting, and the judge further found:In between board sessions [Chief Dispatcher] Dal-ton saw Caudill in a hallway talking to an em-
ployee (Amber Pyle) whom she had recently dis-
ciplined. As she passed them, Dalton heard her
name mentioned and both gave her what she per-
ceived to be ‚‚a dirty look.™™At work on the following day an angry Dalton,referring to the ‚‚Amber incident,™™ confronted
Caudill telling him that if he had problems with
her she wished he would discuss them ‚‚to my
face rather than behind my back.™™Three days later, the Respondent™s manager, EricKuhn, at Dalton™s insistence, orally admonished
Caudill for being insubordinate by ‚‚talking about™™
Dalton on the day of the Board meeting. Thereafter in
March and April Caudill was the subject of several
written records of ‚‚conversations™™ regarding conduct
that had previously been regarded as a minor matter or
had otherwise not elicited comment.Beginning in April, support for the Union grew, andthe Union filed a petition for a representation election
on which a hearing was held in late August. On Sep-
tember 9, Caudill was cited for bypassing Dalton when
he made a work improvement suggestion to Kuhn and
for failing to record in a log that a communication
tower warning light was working on that night. The
Respondent then gave Dalton a 1-day suspension for
the logging omission even though, as the judge found,
such omissions had occurred before without any dis-
ciplinary action. Soon thereafter, the Respondent took
it upon itself to review all the logs and retroactively
issue citations to other employees for similar omissions
that had occurred months earlier.On September 21, the Regional Director issued hisreport directing an election, and about 2 weeks later
Caudill received a 3-day suspension for a group of al-
leged omissions or performance flaws, none of which
had been discussed with Caudill before he received the
memo announcing the discipline. On October 7, the
Union filed an unfair labor practice charge citing,
among other things, actions taken against Caudill. The
10-day suspension, the 30-day suspension, and the dis-
charge all took place after this. In imposing the 10-day
suspension about 3 weeks after the unfair labor prac-
tice charge was filed, the Respondent relied on its ‚‚re-
view™™ of the tape of dispatches on September 17, the
shift which the Respondent had already scrutinized as
a predicate for imposing the 3-day suspension before
the charge was filed. In imposing the 30-day suspen-
sion, the Respondent relied on errors allegedly com-
mitted by Caudill during what the judge described as
‚‚the severest ice storm within local memory™™Šerrorswhich Dalton identified by spending ‚‚considerable
time listening to™™ tapes of communications to and
from Caudill during the storm.I find this sequence of events a sufficient basis forinferring that the Respondent™s agent, Dalton, con-
ceived a view of Caudill as someone who discussed
workplace problems with other employees instead of
communicating one-on-one with management, and that
Dalton was motivated in her subsequent treatment of
Caudill by that view. Caudill had the right, protectedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00508Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
 509SOUTHEAST OHIO EMERGENCY MEDICAL SERVICES1All dates begin in 1994 and extend sequentially into 1995.under Section 7 of the Act, to discuss employee com-plaints with fellow employees, and the action against
him for ‚‚the Amber incident™™ manifested animus
against such protected activity. Although the actions
taken against Caudill in March and April were outside
the 10(b) period and therefore cannot serve as the basis
for any unfair labor practice findings, they are properly
considered as background, and they clearly represent
the beginning of a pattern of discipline imposed on this
10-year employee that was disparate in comparison
with past treatment of similar conduct. The discipline
started up again in the fall after the Union™s campaign
reached a serious stage, and the most severe discipline
occurred after Caudill was named in an unfair labor
practice charge filed by the Union.In sum, I would find on this record that the dis-cipline imposed on Caudill up through October 5 was
motivated by the Respondent™s animus toward
Caudill™s concerted activity, which was associated by
virtue of statements at the March 22 meeting, with
union activity. I would further find that the evidence
permits an inference that the discipline imposed after
October 7 was also motivated by Caudill™s involve-
ment in the unfair labor practice charge filed against
the Respondent. Even assuming that some of the dis-
ciplinary instances could be viewed as dual-motive ac-
tions, I would find violations of Section 8(a)(4), (3),
and (1) of the Act because in my view the Respondent
has not carried the burden of proving that, absent
Caudill™s protected activities, it would still have dis-
ciplined and discharged Caudill as it did.There are two independent bases for finding that theSeptember 15 written reprimand to Chris Davis vio-
lated the Act as alleged. First, Davis had associated
himself with the Union™s organizational effort by testi-
fying at the late August representation hearing, and
given the timing, one may infer animus against his role
in that regard. Even more compellingly, however, a
finding of unlawful motivation for the reprimand logi-
cally follows from my finding that the September 9
discipline of Caudill for the logging omission was un-
lawfully motivated. Davis™ reprimand came about in
the wake of that incident, when the Respondent re-
viewed all its logs and retroactively made a record of
ostensibly consistent discipline for this type of logging
omission. The judge himself found that one probable
reason for the action against Davis was the Respond-
ent™s ‚‚attempt to dispel any impression that the warn-
ing to Caudill was motivated by personal animosity.™™
When an employee is disciplined simply in order to
protect the employer™s unlawfully motivated discipline
of another employee against legal attack, both employ-
ees are effectively penalized as a result of the employ-
er™s unlawful animus and the actions against both vio-
late the Act. Fast Food Merchandisers, 291 NLRB897, 898 (1988). See also Cecil I. Walker MachineryCo., 305 NLRB 172, 191 (1991) (layoff of entiregroup of employees a ‚‚disguise™™ for intent to lay off
those within the group who supported the union; all
were discriminatees). Hence, I would also find that theRespondent violated Section 8(a)(4), (3), and (1) of the
Act with respect to the reprimand issued to Davis.Donald A. Becher, Esq., for the General Counsel.J. Rick Brown, Esq. (Mowery, Brown and Blume) and RobertW. Cross, of Wheelersburg, Ohio, for the Respondent.William B. Manion, Esq., of Washington, Pennsylvania, forthe Charging Party.STATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thiscase was tried in Jackson, Ohio, on June 20 through 22 and
August 1 and 2, 1995. The original charge was filed on Oc-
tober 7, 1994,1and the initial complaint issued on December12.At issue is whether Southeast Ohio Emergency MedicalServices, Inc. (Respondent) denied an employee™s request for
union representation at a disciplinary interview in violation
of Section 8(a)(1) of the National Labor Relations Act and
discharged and otherwise disciplined employees because they
supported the Union and gave testimony in connection with
Board proceedings in violation of Section 8(a)(1), (3), and
(4) of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering briefs filed by
all parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent provides emergency medical and ambulanceservices in southeastern Ohio and, in connection therewith,
it annually derives gross revenues in excess of $1 million
and purchases and receives at its Ohio facilities goods valued
in excess of $25,000 directly from points outside the State
of Ohio. It admits, and I find, that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent, a nonprofit corporation established as a jointventure by 4 county governments, has approximately 175
employees consisting mainly of: (1) emergency medical tech-
nicians (EMTs) and advanced EMTs who operate a fleet of
ambulances and (2) dispatchers who work in a headquarters
in Gallipolis. The latter also provide dispatching services for
a number of fire departments. A board of trustees consisting
of representatives of the counties, a medical service provider,
and a civilian oversees operations through an executive di-
rector.On October 27, 1994, following an election, the UMWwas certified as collective-bargaining representative of Re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00509Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Caudill claims Dalton™s main inquiry was on a higher plane, thatshe inquired as to why he and the other hourly employees went to
the meeting in the first place; and that he replied: ‚‚We needed help
from management and to show our support, we had to go there in
a group, to show, basically, that we mean business and that we need
help, because we™re being mistreated.™™ Weighing the probabilities in
light of the whole record, I regard this assertion as an afterthought
and do not credit it.3Caudill claims that Kuhn also said (Tr. 30Œ31): ‚‚Oh, these peo-ple are saying they™re being mistreated. I don™t understand that ...

if they don™t like it they can leave.™™ He provides no context for
Kuhn™s making the statement. Here too I view it as an after-the-fact
embellishment of what happened.4Under Respondent™s rules these forms, although not disciplinaryin nature, are placed in personnel files in order to document that a
conversation took place between a supervisor and an employee and
may be relied on in future disciplinary actions.5Caudill signed a union authorization card on April 6.6Prior to September 9 Dalton had not disciplined anyone for omis-sions in tower logs, although omissions did occur.7Respondent™s regulations provide that ‚‚all dispatchers must workat least one shift per month as an EMT or paramedic in order to
maintain their certification.™™8On September 15 Dalton issued (by posting) a written reprimandciting Chris Davis (another alleged discriminatee) for not making
‚‚tower log™™ checkoffs on 2 consecutive days in June. Two other
employees (Steve Carver and Susie Emmit) were given conversation
forms by Dalton. Carver received his on October 31, apparently for
omitting a checkoff on that day; and Emmit was cited in early No-
vember for a lapse in August.9In the memo Kuhn observed that the 3-day suspension was ‚‚thefinal step in the progressive disciplinary process before termination.™™spondent™s hourly employees. As of the August 2 close ofhearing in this case negotiations for an initial collective-bar-
gaining agreement continued.B. John CaudillCaudill, an alleged discriminatee, was hired by Respondentas an EMT in August 1985. He became an advanced EMT,
a part-time dispatcher in 1987, a full-time dispatcher in 1992,
and he continued in that capacity until February 1995 when
he was discharged following a 30-day suspension.Delores Dalton was Caudill™s immediate supervisor, hav-ing been appointed chief dispatcher in November 1993. Priorto that time she had been a coworker with Caudill in the dis-
patch center. According to Caudill:Before she was chief dispatcher, we had a working re-lationship where she was very nice and things went
well. But whenever she became chief dispatcher, yes,
we did have clashes because of the way her personality
went from a regular person to a monster overnight.On March 22 Caudill was 1 of 35 hourly employees whoattended a regularly scheduled meeting of the board of trust-
ees. Their spokesman (Joel Bitters) told the board about
workplace concerns, mentioning that some employees had
been attending union meetings. He urged prompt remedial
action ‚‚before they had to actually go to a union.™™In between board sessions, Chief Dalton saw Caudill in ahallway talking to an employee (Amber Pyle) whom she had
recently disciplined. As she passed them, Dalton heard her
name mentioned and both gave her what she perceived to be
‚‚a dirty look.™™At work on the following day an angry Dalton, referringto the ‚‚Amber incident,™™ confronted Caudill telling him that
if he had problems with her she wished he would discuss
them ‚‚to my face rather than behind my back.™™ A heated
conversation ensued with Caudill stating, among other things,
that he had problems with the way she treated him and the
field people and felt he was being sexually harassed by her.
Dalton responded in kind, inquiring if Amber might find in-
teresting his earlier accusation that she (Amber) had harassed
him on the radio. Dalton ended the episode by pointing to
the door and telling him ‚‚Don™t let it hit you in the ass on
the way out.™™2On March 25, Dalton brought the matter toManager Eric Kuhn and, pointing to Caudill, said: ‚‚I want
you to talk to that.™™ Kuhn, accepting Dalton™s perception,
orally admonished Caudill for being insubordinate by ‚‚talk-
ing about her™™ on the day of the board meeting.3There followed a deepening tension between the two withDalton taking every opportunity to fault Caudill™s job per-
formance.On March 28 Dalton, without previously talking toCaudill, cited him in a ‚‚conversation form™™4posted on thedispatch room bulletin board for attempting to secure a re-
placement dispatcher without first contacting her. In the past
Caudill on several occasions did the same thing and received
no admonition.On March 30 Caudill noted another posting to the bulletinboard by Dalton. Therein he was given a written reprimand
for failing to indicate on a shift log (or to tell his replace-
ment) that an ambulance was out of service, an omission
characterized by Caudill as minor.5On April 8 he called asimilar omission by Dalton to Kuhn™s attention and this tit-
for-tat effort led to Kuhn™s directing a written warning on
April 12 to Dalton in which he stated, among other things,
that the warning was issued so as ‚‚to remain consistent with
corrective action that has been taken in similar cir-
cumstances™™; and on the same date he directed a lengthy
memo to Caudill in the course of which he noted a lack of
communication in the dispatch office and suggested that
‚‚rather than pointing up petty mistakes, everyone should be
concentrating on doing their jobs accurately.™™ He went on to
censure Caudill for bypassing the ‚‚chain of command™™ in
the incident covered by Dalton™s March 28 conversation
form. Kuhn specified that a copy of his memo be placed in
Caudill™s personnel file.Between mid-April and September an apparent truce pre-vailed.On September 9, however, Caudill had two more citationsposted on the bulletin board by Dalton. The first was a
‚‚conversation™™ for by-passing her and suggesting to Kuhn
that certain information be highlighted on a form. The sec-
ond was a written warning (prefaced by an ‚‚I know you
were busy but™™) for failing to record that an airplane warn-
ing light on a communication tower was operating on the
evening of September 9.6For that omission he was given a1-day suspension and precluded from working as a para-
medic in the field for 30 days.7Following the warning lightcitation, Dalton reviewed logs of other employees, citing
them for similar omissions.8A 3-day suspension was meted out to Caudill on October5 in a memo from Kuhn written at the request of Dalton.9VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00510Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
 511SOUTHEAST OHIO EMERGENCY MEDICAL SERVICES10The dispatcher (Scott Schaffer) scheduled to relieve Caudill atmidnight arrived at about that time but had to lie on the floor due
to nausea and dizziness. Consistent with his practice of not initiating
communications with Dalton, Caudill handed Schaffer the phone and
had him call her at home to request sick leave.11En route to his home Caudill, at about 2:15 a.m., called in tothe dispatch office and reported the 5ŒA situation.12Caudill claims, without contradiction, that the dispatcher whorelieved him at 1:30 p.m. (Ron Woods) volunteered to complete the
run tickets and computerize the data.13Dalton explains that when a dispatcher (David Funk) had agreedat about 1 a.m. to relieve Caudill and then called Caudill back 10
minutes later to renege claiming sickness, Caudill improperly(‚‚rudely™™) questioned Funk™s bona fides by asking: ‚‚Are you really
sick?™™ Dalton was informed of Funk™s unavailability by Schaffer,
Caudill again handing him the phone as he lay on the floor.14As written and recited to Caudill, the derelictions were for de-layed dispatch of ambulances on two occasionsŠone for 15 minutes,
the other for 45; failing to effectuate a requested fire department
alert; and declining Dalton™s telephone offer to come in and help.15Not having responded to Kuhn during the 30-day period, Caudillwas discharged on or about February 10, 1995. On February 14, a
company personnel committee heard a grievance filed by Caudill
and affirmed the discipline imposed by Kuhn.16NLRB v. Weingarten, Inc., 420 U.S. 251 (1975).17During the course of a lengthy letter to the Union dated Feb-ruary 7 (G.C. Exh. 59), a management consultant to Respondent
(Robert Cross) states: ‚‚We tried to give Mr. Caudill an opportunity
on January 10 to explain why the events on January 6 occurred.™™
The letter was received in evidence by stipulation as one of numer-
ous documents produced in response to a subpoena and was not
mentioned again at any point during the trial. I decline to credit the
statement as accurately describing what happened at the meeting for
two reasons: (1) pursuant to the stipulation, the letter was offered
and received only for its ‚‚authenticity™™ (i.e., as correspondence sent
by Respondent and received by the Union) and not as evidence ofContinuedAfter observing that Caudill™s prior tower light citation wasnot discriminatory because Dalton had written up others for
the same omission, Kuhn recited a number of alleged lapses
by Caudill during an extended shift which he began at 4 p.m.
on September 16 and ended at 1:30 a.m. on September 17.10These include failing promptly to alert his relief dispatcher
that he had placed an ambulance in ‚‚5ŒA™™ status (i.e.,
awaiting call while parked on a highway),11failing to makecomplete entries on about 13 ‚‚run tickets,™™12failing to doc-ument his having made a security check of the office and an
incident of perceived rudeness to another dispatcher.13Noneof the items had been discussed with Caudill prior to October
5.Caudill complained to a UMW representative and the lat-ter, on October 11, wrote to Respondent asking that routinely
taped dispatch messages on September 17 be retained for
possible review by the Union. The letter elicited a response
on October 21 in which Respondent™s executive director
(Charles Walters), after expressing his understanding that the
Union had won the election held 2 days earlier, advised that
review of the tapes revealed additional deficiencies of
Caudill on September 17 for which ‚‚further disciplinary ac-
tion is necessary and will be forthcoming.™™The promised followup came in a memo given to Caudillon October 27 in which he was suspended 10 days for allow-
ing himself to be distracted over a 10-minute period on Sep-
tember 17 from dispatching an ambulance to a patient under-
going an emergency asthma attack. Asked whether the inci-
dent had occurred, Caudill shrugged and replied: ‚‚It hap-
pens.™™The final episode occurred about 10 weeks later, on Fri-day, January 6.On that day, Caudill was on duty from 8 a.m. to 4 p.m.Beginning at about 1:30 p.m., the severest ice storm within
local memory descended on the area of southeast Ohio
served by Respondent. Within minutes walkways and roads
became extremely slick and the ensuing spate of falls and
multiple auto accidents produced an unprecedented demand
for emergency service. Telephone and multichannel radio
lines were simultaneously in use. Problems were com-
pounded as ambulances had difficulty reaching victims.
Caudill handled the situation alone until about 2:45 p.m.
when his relief dispatcher arrived early. Dalton arrived short-
ly thereafter. According to Dalton, Caudill ‚‚seemed real agi-
tated.™™ After observing a number of trip ticket assignments,
she called Caudill™s attention to the absence of ambulance
numbers on a number of them, commenting, ‚‚It™s a mess.™™She claims he ‚‚immediately took offense™™ and replied, ‚‚Icouldn™t help it or something like that.™™ Caudill remained on
the job until the situation eased at about 1 a.m. on Saturday.Later that day Dalton spent considerable time listening to20-track tapes of communications to and from Caudill during
the ice storm, and she pinpointed and had Manager Kuhn lis-
ten to pertinent portions.On Tuesday, January 10 just before his 4 p.m. quittingtime, Dalton told Caudill to report to Kuhn. She accom-
panied him to an office where Kuhn was waiting. Sensing
trouble, Dalton told them he wanted union representation if
disciplinary action was intended. Kuhn denied the request
and proceeded to read aloud a document (G.C. Exh. 24) he
had previously prepared. Therein Caudill was suspended for
30 days because of four perceived serious derelictions during
the storm,14and notified that the suspension ‚‚would revertto a termination at the end of the 30 day period if you cannot
provide adequate information to indicate why your employ-
ment should not be terminated.™™ After finishing the reading,
Kuhn handed a copy of the document to Caudill. At that
point, Dalton addressed Caudill, and when he failed to re-
spond she asked, ‚‚Did you hear what I said?™™ Caudill re-
plied, ‚‚No, I didn™t [and] I don™t have to talk to you.™™
When Kuhn intervened saying, ‚‚Yes you do, she™s your su-
pervisor,™™ Caudill rejoined, ‚‚No I don™t. I™m out of here.™™
With that he got up, walked out the door, and returned to
the operations center where he packed his things and asked
the on-duty dispatcher to notify the Union of his suspen-
sion.15Dalton and Kuhn followed Caudill into the center. Leaningagainst a cabinet with her arms folded and a grin on her
face, Dalton addressed Kuhn saying loud enough to he heard
by all present: ‚‚Eric, John™s bothering the dispatcher. Tell
him to leave.™™A threshold issue is whether denial of Caudill™s request forunion representation was a violation of a member™s
‚‚Weingarten™™ right.16I find no basis for the allegation.Caudill was not being ‚‚investigated™™ or interviewed for the
purpose of determining if or to what extent discipline should
be imposed. Those matters had already been determined and
manager Kuhn simply read and handed to Caudill the pre-
viously prepared warning letter.17Those circumstances ne-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00511Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the truth of matters contained therein and (2) the author (Cross) wasnot present at the meeting on January 10 and did not testify in this
case as to his source. Further, the statement does not comport with
the testimony of those present, including Caudill.gate the right to representation. Mobil Oil Corp., 196 NLRB1052 (1972). See also NLRB v. Certified Grocers of Califor-nia, Ltd., 587 F.2d 449 (9th Cir. 1978).Accordingly, the asserted independent violation of Section8(a)(1) will be dismissed.Turning to the alleged 8(a)(3) violations:
There is ample showing that the various disciplines, in-cluding discharge, imposed on Caudill were prompted by
mutual antipathy between him and Supervisor Dalton and
may have been unjust at least in some instances. But I am
not persuaded that they were in any way due to protected ac-
tivities.When concerns about working conditions were presentedto Respondent™s board of trustees in March, Caudill was 1
of 35 employees in attendance and there is no indication he
had a leadership role. Similarly, his participation in the orga-
nizing campaign was limited to signing an authorization card
on April 6 and delivering blank cards to another employee;
and there is no evidence that management knew of that in-
volvement. His affiliation became apparent only when the
Union filed an unfair labor practice on his behalf on October
7; and although Caudill was given a 10-day suspension 20
days later, any inference that it was motivated by the filing
is entirely gratuitous. The suspension was for an admitted se-
rious dereliction, a needless 10-minute delay in dispatching
an ambulance in an emergency situation.These circumstances, coupled with the absence of any his-tory of union animus on Respondent™s part, impel dismissal
of these allegations as well.C. Christopher DavisLike Caudill, Davis is one of several full-time dispatchersand is supervised by Dalton. Davis signed a union authoriza-
tion card on April 6, distributed cards to about 15 to 20 other
employees and testified in favor of including dispatchers in
the unit at a representation hearing held sometime in late Au-
gust or early September.The only alleged unlawful incident concerning Davis in-volves a written reprimand issued to him by Dalton on Sep-
tember 15. Therein he is cited for failing to record whether
airplane warning (‚‚tower™™) lights were operational during
the nights of June 29 and 30.I find no discrimination based on Davis™ union activities.There is no showing that Dalton had any concern about or
even knew of those activities. As noted above, Caudill was
given a written reprimand dated September 9 for neglecting
to record tower light status on that day, and I find probable
that Davis™ citation 6 days later was due either to a continu-
ation of new found vigilance on the part of Dalton or an at-
tempt to dispel any impression that the warning to Caudill
was motivated by personal animosity, or both.CONCLUSIONOF
LAWFor the reasons stated, I conclude that Respondent is notshown to have violated Section 8(a)(1), (3), and (4) of the
Act as alleged in the complaint.ORDERThe complaint is dismissed.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00512Fmt 0610Sfmt 0610D:\NLRB\325.062APPS10PsN: APPS10
